DETAILED ACTION
Claims 1-6, 9-12, 14-18 & 20-24 are pending as amended on 06/16/21,
claims 1-6 being withdrawn.

Response to Amendment
This action is a response to the after-final amendment filed on June 16, 2021 which is hereby entered.  Claims 7-8 have been cancelled.  Claims 9, 11, 14 & 17 have been amended as a result of the previous action; the rejections have been withdrawn accordingly.  Claims 23-24 have been added.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Andrew P. Schmidt on July 15, 2021.
The application has been amended as follows: 


Withdrawn claims 1-6 are hereby cancelled.


the cap portion.

12. (Currently Amended) The system of claim 9 wherein the filling device defines:
a gas inlet in communication with a gas outlet;
a sealing material inlet in communication with a sealing material outlet; and
an actuator configured to shift the filling device between a disengaged position where the filling device is not in contact with [[an]] the unsealed IGU assembly, a filling position where the gas outlet is positioned to introduce a gas into the interpane space through the IGU passage, and a sealing position where the filling device is positioned to seal to the IGU passage.

16. (Currently Amended) The system of claim 14, wherein the filling device comprises a rigid conduit that is configured to provide a rivet comprising a base portion and a cap portion, wherein the rivet comprises sealant material on [[a]] the cap portion.

18. (Currently Amended) The system of claim 14 wherein the filling device defines: 
a gas inlet in communication with a gas outlet;
a sealing material inlet in communication with a sealing material outlet; and 
the unsealed IGU assembly, a filling position where the gas outlet is positioned to introduce a gas into the interpane space through the IGU passage, and a sealing position where the filling device is positioned to seal to the IGU passage.

24. (Currently Amended) The system of claim [[9]]14 further comprising: 
a first plate; 
a second plate; and
an actuator coupled to the first or second plate;
wherein the first plate and the second plate are moveable relative to each other
and are configured to secure the unsealed IGU assembly between the first plate and the second plate;
wherein the filling device is coupled to the actuator and the actuator is configured
to move the filling device relative to the first plate and the second plate.


Response to Arguments
Claims 9-12, 14-18 & 20-24 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a system for filling & sealing IGU assemblies wherein a conveyor receives an unsealed IGU assembly and a device comprising a gas filling passage & an IGU spacer frame sealing material passage which both terminate at a single common outlet in combination 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745